TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-14-00097-CV



         Paul L. Foster, William Eugene Powell, R. Steven Hicks, Nash M. Horne,
       Robert L. Stillwell, Alex M. Cranberg, Wallace L. Hall, Jr., Brenda Pejovich,
   Ernest Aliseda, and Jeffrey D. Hildebrand, in their official capacities as Regents of the
       University of Texas System; and Craig Westemeier, in his official capacity as
                          Associate Athletics Director, Appellants

                                                   v.

   American Society of Landscape Architects, Inc. and the American Society of Landscape
   Architects’ Library and Education Advocacy Fund, Inc., Individually and on behalf of
     Sustainable Sites Initiative, an Unincorporated Nonprofit Association, Appellees


      FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
        NO. D-1-GN-13-003564, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING



                              MEMORANDUM OPINION


               In this interlocutory appeal challenging the trial court’s order denying appellants’ plea

to the jurisdiction, appellants have filed a suggestion of mootness. Appellants contend that the case

has become moot on appeal because the University of Texas has disclaimed any ownership of the

intellectual property that is the source of the parties’ dispute. See In re Kellogg Brown & Root, Inc.,

166 S.W.3d 732, 737 (Tex. 2005) (noting that case becomes moot if controversy ceases to exist on

appeal); Williams v. Lara, 52 S.W.3d 171, 184 (Tex. 2001) (noting that “a controversy must exist

between the parties at every stage of the legal proceeding, including the appeal” and that, if

controversy ceases to exist, case becomes moot).
               In a response to appellants’ suggestion of mootness, appellees agree that the appeal

is moot but they contend that it is moot for a different reason. Appellees contend that the case has

become moot because appellees also have divested their interest in the subject intellectual property

and have non-suited their claims against all parties with prejudice in the trial court. See Houston

Mun. Emps. Pension Sys. v. Ferrell, 248 S.W.3d 151, 153, 156-57 (Tex. 2007) (dismissing case of

one of plaintiffs on appeal and vacating trial court’s orders to extent that they affected plaintiff’s

claims because plaintiff filed voluntary non-suit).

               Given the parties’ agreement that this case is moot, we vacate the trial court’s order

and dismiss the case for want of jurisdiction. See Heckman v. Williamson Cnty., 369 S.W.3d 137,

162 (Tex. 2012) (“If a case is or becomes moot, the court must vacate any order or judgment

previously issued and dismiss the case for want of jurisdiction.” (citing Speer v. Presbyterian

Children’s Home & Serv. Agency, 847 S.W.2d 227, 229–30 (Tex. 1993))); Ferrell, 248 S.W.3d at

156–57.



                                              __________________________________________

                                              Melissa Goodwin, Justice

Before Chief Justice Rose, Justices Goodwin and Bourland

Vacated and Dismissed

Filed: May 22, 2015




                                                  2